DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ilchenko et al. (US 2018/0172268) and Dell et al. (US 2015/0040885).
Regarding claim 1, Ilchenko (I) discloses a fuel-operated vehicle heater combustion chamber assembly unit (100) comprising: a mixing chamber (21, Figure 1) configured to generate an air/fuel mixture and extending in a direction of a combustion chamber assembly unit longitudinal axis (Z axis); a fuel feed device configured to feed fuel to the mixing chamber, wherein the fuel feed device comprises an evaporator device (7,8,9, [0041]); a combustion air feed device ([0040], i.e. air  blower)  configured to feed combustion air to the mixing chamber, wherein the combustion air feed device  comprises a swirling flow generation device (24) arranged with the evaporator device; and a diffuser device (22) arranged downstream in relation to the mixing chamber in the direction of the combustion chamber assembly unit longitudinal axis, but does not disclose a swirling flow generation device arranged with the evaporator device upstream in relation to the mixing chamber in the direction of the combustion chamber assembly unit longitudinal axis.
 However, Dell (D) discloses a mobile heating device (Abstract, 1, Figure 1) with a swirling flow generation device (6, [0035], Figures 1 &3) arranged with the evaporator device (9) upstream in relation to the mixing chamber (tapered portion between 12 and 4 in Figure 1 in the direction of the combustion chamber assembly unit longitudinal axis (Z).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to locate the swirling mechanism ahead of the mixing chamber in order to create a greater mixing effect. 
Regarding claim 2, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 1, wherein: the mixing chamber is defined by a mixing chamber circumferential wall  (Figure 5) extending in the direction of the combustion chamber assembly unit longitudinal axis (Z, Figure 1) and enclosing same; and the evaporator device (9) comprises the mixing chamber circumferential wall on an inner side of a porous evaporator medium overlapping in at least some areas, which inner side faces the mixing chamber ([0040]).
Regarding claim 3, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 2, wherein: the porous evaporator medium (9, Figures 1,5)  overlaps the mixing chamber circumferential wall (40)  essentially over an entire circumference thereof ([0040]); or the porous evaporator medium has an annular or tubular configuration; or the porous evaporator medium overlaps the mixing chamber circumferential wall essentially over an entire circumference thereof and the porous evaporator medium has an annular or tubular configuration.
Regarding claim 10, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 1, wherein the swirling flow generation device (6, Figures 1 & 3) comprises a plurality of flow deflection elements (60, [0035]) arranged following one another in a circumferential direction about the combustion chamber assembly unit longitudinal axis (Z).
Regarding claim 11, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 10, wherein the combustion air feed device comprises a swirling flow housing (7, Figure 4, [0036]) carrying the flow deflection elements (6,60, Figure 3).
Regarding claim 13, Ilchenko  discloses a fuel-operated vehicle heater comprising a combustion chamber assembly unit (100), the combustion chamber assembly unit comprising: a mixing chamber (21, Figure 1) configured to generate an air/fuel mixture and extending in a direction of a combustion chamber assembly unit longitudinal axis (Z axis); a fuel feed device configured to feed fuel to the mixing chamber, wherein the fuel feed device comprises an evaporator device (7,8,9,[0041]); a combustion air feed device ([0040], i.e. air  blower) configured to feed combustion air to the mixing chamber, wherein the combustion air feed device comprises a swirling flow generation device (24)  arranged with the evaporator device; and a diffuser device (22) arranged downstream in relation to the mixing chamber in the direction of the combustion chamber assembly unit longitudinal axis, but does not disclose a swirling flow generation device arranged with the evaporator device upstream in relation to the mixing chamber in the direction of the combustion chamber assembly unit longitudinal axis.
 However, Dell (D) discloses a mobile heating device (Abstract, 1, Figure 1) with a swirling flow generation device (6, [0035], Figures 1 &3) arranged with the evaporator device (9) upstream in relation to the mixing chamber (tapered portion between 12 and 4 in Figure 1 in the direction of the combustion chamber assembly unit longitudinal axis (Z).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to locate the swirling mechanism ahead of the mixing chamber in order to create a greater mixing effect. 
Regarding claim 14, Ilchenko (I), as modified, discloses the fuel-operated vehicle heater in accordance with claim 13, further comprising: a combustion air blower configured to feed combustion air to the mixing chamber via the swirling flow generation device; and a fuel pump configured to feed fuel to the mixing chamber (D- [0030]).
Regarding claim 15, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 14, wherein: the mixing chamber is defined by a mixing chamber circumferential wall  (Figure 5) extending in the direction of the combustion chamber assembly unit longitudinal axis (Z, Figure 1) and enclosing same; and the evaporator device (9) comprises the mixing chamber circumferential wall on an inner side of a porous evaporator medium overlapping in at least some areas, which inner side faces the mixing chamber ([0040]).
Claims 4-7, 9,12,16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ilchenko et al. (US 2018/0172268), Dell et al. (US 2015/0040885), and Schlor et al.  (EP 2128233 A1) (Translation provided)
Regarding claim 4, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 1, but not that the diffuser device comprises a diffuser circumferential wall; the diffuser circumferential wall has a first circumferential wall length area with a smaller internal dimension than the mixing chamber; and the diffuser circumferential wall has a second circumferential wall length area, following downstream of the first circumferential wall length area in the direction of the combustion chamber assembly unit, with in at least some areas a greater internal dimension than the smaller internal dimension of first circumferential wall length area, which increases along the combustion chamber assembly unit longitudinal axis in the direction away from the first circumferential wall length area.
However, Schlor disclose a premix burner (10, Figures 1-2)  wherein  the diffuser device (136, Figure 2) comprises a diffuser circumferential wall; the diffuser circumferential wall has a first circumferential wall length area (adjacent to 135 in Figure 2)  with a smaller internal dimension than the mixing chamber (12); and the diffuser circumferential wall has a second circumferential wall length area (adjacent 103 in Figure 2), following downstream of the first circumferential wall length area in the direction of the combustion chamber assembly unit, with in at least some areas a greater internal dimension than the smaller internal dimension of first circumferential wall length area, which increases along the combustion chamber assembly unit longitudinal axis in the direction away from the first circumferential wall length area. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include the diffuser structure, as taught by Schlor, with the mixing chamber of Dell in order to reduce the pressure of the premixed and thereby the velocity of the gas to aid in combustion 
Regarding claim 5, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 4, wherein the diffuser circumferential wall is configured with an essentially constant internal dimension along the combustion chamber assembly unit longitudinal axis in the first circumferential wall length area (135, Figure 2).
Regarding claim 6, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 4, wherein: the internal dimension of the diffuser circumferential wall in the second circumferential wall length area increases digressively in the direction away from the first circumferential wall length area (38, Figure1); or a circumferential wall transition area, with progressive increase of internal dimension of the diffuser circumferential wall in at least some areas, is provided between the first circumferential wall length area and the second circumferential wall length area; or the internal dimension of the diffuser circumferential wall in the second circumferential wall length area increases digressively in the direction away from the first circumferential wall length area and a circumferential wall transition area, with progressive increase of internal dimension of the diffuser circumferential wall in at least some areas, is provided between the first circumferential wall length area and the second circumferential wall length area.
Regarding claim 7, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 4, wherein: the diffuser circumferential wall has a third circumferential wall length area (D- Dk , Figure 1) with essentially constant internal dimension along the combustion chamber assembly unit longitudinal axis; and the third circumferential wall length area follows downstream of the second circumferential wall length area in the direction of the combustion chamber assembly unit longitudinal axis.
Regarding claim 9, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 4, wherein: the mixing chamber (I-21, Figure 1) is defined by a mixing chamber circumferential wall extending in the direction of the combustion chamber assembly unit  (I-4) longitudinal axis and enclosing same; and the diffuser circumferential wall is fixed with the first circumferential wall length area (135, Figure 2) at a downstream end area of the mixing chamber circumferential wall.
Regarding claim 12, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 10, wherein: the mixing chamber is defined by a mixing chamber circumferential wall (D-11, Figure 1) extending in the direction of the combustion chamber assembly unit longitudinal axis (Z) and enclosing same; the evaporator device (D-9,Figure 5,[0040]) comprises the mixing chamber circumferential wall on an inner side of a porous evaporator medium overlapping in at least some areas, which inner side faces the mixing chamber; and the swirling flow housing is fixed at an upstream end area of the mixing chamber circumferential wall (D-7,Figure 1).
Regarding claim 16, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 14, but not that the diffuser device comprises a diffuser circumferential wall; the diffuser circumferential wall has a first circumferential wall length area with a smaller internal dimension than the mixing chamber; and the diffuser circumferential wall has a second circumferential wall length area, following downstream of the first circumferential wall length area in the direction of the combustion chamber assembly unit, with in at least some areas a greater internal dimension than the smaller internal dimension of first circumferential wall length area, which increases along the combustion chamber assembly unit longitudinal axis in the direction away from the first circumferential wall length area.
However, Schlor disclose a premix burner (10, Figures 1-2)  wherein  the diffuser device (136, Figure 2) comprises a diffuser circumferential wall; the diffuser circumferential wall has a first circumferential wall length area (adjacent to 135 in Figure 2)  with a smaller internal dimension than the mixing chamber (12); and the diffuser circumferential wall has a second circumferential wall length area (adjacent 103 in Figure 2), following downstream of the first circumferential wall length area in the direction of the combustion chamber assembly unit, with in at least some areas a greater internal dimension than the smaller internal dimension of first circumferential wall length area, which increases along the combustion chamber assembly unit longitudinal axis in the direction away from the first circumferential wall length area. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include the diffuser structure, as taught by Schlor, with the mixing chamber of Dell in order to reduce the pressure of the premixed and thereby the velocity of the gas to aid in combustion 
Regarding claim 18, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 16, wherein: the mixing chamber (I-21, Figure 1) is defined by a mixing chamber circumferential wall extending in the direction of the combustion chamber assembly unit  (I-4) longitudinal axis and enclosing same; and the diffuser circumferential wall is fixed with the first circumferential wall length area (135, Figure 2) at a downstream end area of the mixing chamber circumferential wall.
Regarding claim 19, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 16, wherein the swirling flow generation device (6, Figures 1 & 3) comprises a plurality of flow deflection elements (60, [0035]) arranged following one another in a circumferential direction about the combustion chamber assembly unit longitudinal axis (Z).
Regarding claim 20, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claim 19, wherein the combustion air feed device comprises a swirling flow housing (7, Figure 4, [0036]) carrying the flow deflection elements (6,60, Figure 3).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ilchenko et al. (US 2018/0172268), Dell et al. (US 2015/0040885), and Schlor et al.  (EP 2128233 A1) (Translation provided)
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ilchenko et al. (US 2018/0172268), Dell et al. (US 2015/0040885), and Steiner et al. (US 5,947,717).
Regarding claims 8 and 17, Ilchenko (I), as modified, discloses the combustion chamber assembly unit in accordance with claims 4 and 16 respectively, but not that the diffuser device further comprises a flame diaphragm carried at the diffuser circumferential wall.
However, Steiner discloses a vaporizing combustion chamber (Abstract, Figure 1) suitable for use in a diffuser device further comprises a flame diaphragm (5, C2, L24-28, Figures1-2) carried at the diffuser circumferential wall.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include flame diaphragm in order to shape the flame an improve combustion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762